Title: From George Washington to Major General Philip Schuyler, 19 February 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Morris Town Feby 19. 1777.

I have been favored with Your Letter of the 4th instant: Your Observations respecting Captn Gamble’s Application, I think are exceedingly just, & he should not by any Means be permitted to pass the Lakes at this Time. If he is allowed to go to Albany, It will be under Restrictions, & You will not indulge him in his Wishes, till You Esteem his return Cannot be attended with Inconveniencies & Injury.
With Respect to Ordinance & Ordinance Stores, I wish to Give You every possible Assistance; But at this Time I do not know that our Situation will justify the smallest Supply in the first Instance, having but very few Cannon for this Army & those only light Pieces. It is hoped & Expected that We have a Considerable Train now at Sea, & that Its Arrival may be looked for Every Day. Should It fortunately get in, I trust we shall have sufficient for Every Department. I would here mention that General Knox has the Regulation of the Artillery & the Establishment of Elabaratories, & recommend Your Wants of Ordinance & Ordinance Stores to be particularized always & transmitted to him.
An Arrangment of the Army remains to be made; I don’t Yet know the several Officers, much more the Rank they should hold.
By Colo. Wayne’s Letter, I perceive the Garrison at Tyconderoga, on the Return of the Troops he Mentions, would be Weak, but I persuade Myself that he has received Reinforcements before this, having ordered all the Massachusetts & New Hampshire Regiments first Voted, to that Quarter & heard that some have Marched.
I am sorry to find, that the small pox is breaking out in the Natural Way among the Troops with Colo. Wayne. It is the Case here Notwithstanding every Precaution to prevent It. Under such Circumstances & knowing the Fatal Consequences that must result if it should become

General, I have directed Innoculation here, & think It highly adviseable, that It should be immediately begun in the Northern Army, & the Troops inoculated as fast as they arrive. It certainly may be done there with more Convenience & security than here, and if in Succession as Companies Or Regiments come in, No Considerable Number will Ever be unfit for Duty at once. As little should be said on the Subject, as the Nature of It will admit of, that the Enemy may remain uninformed as long as possible.
I have spoke to Lt Colo. Brown about the Enquiry he prays. General Arnold being at Rhode Island & not a single Witness here, It cannot be made. he has received an Answer upon the Subject.
By a Return transmitted in Your Letter of the 30th of January, I observe You have 1875 Arms in the Commissary’s Store at Albany unfit for Service. As we shall have Occasion for all, & I fear more than can be Collected, I wish that You would have them repaired with all possible Expedition. If It cannot be done at Albany It will be proper to send such of them as can be made Useful to Philadelphia without Loss of Time, directing them to be conveyed by a secure Rout.
Since my Letter of the 9th Nothing of Importance has happened Which leaves Me only to add, that I am with Great Regard—Dr Sir—Your Most Obedt Servt

Go: Washington.


P.S. Part of the Enemys Force that was at Rhode Island, has returned & is at Amboy.

